Brícese, -I. We have not seen by any argument advanced in this case, any reason for overruling the case of Hadden v. Innes, 24 Ill. 381. We then decided if a party voluntarily pays a note and usurious interest upon it, the matter is ended under our statute. It is manifest, the legislature had no intention of giving a cause of action when usury is paid and no defense made. In this case, the party was not compelled to pay the usury. Ho could have resisted the claim, and avoided so much of the claim as the usury amounted to. This he did not choose to do, but paid the amount freely. The demurrer to the declaration should have been sustained. The judgment is reversed. Judgment reversed.